IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : HON. MICHAEL A, HAMMER, U.S.M.J,
: MAG. NO. 19-4099
v. ; ORDER
ANDREW CHU, : MODIFICATION OF
Defendant. : CONDITIONS OF RELEASE

THIS MATTER having come before the Court by defendant Andrew Chu (Candace Hom,
Esq., Assistant Federal Public Defender, appearing), for a modification of his conditions of
release; and the government (Sarah Sulkowski, Esq., Assistant U.S. Attorney, appearing), having
no objection; and the U.S. Pretrial Services Office having no cbjection; and for good cause
shown;

an
WHEREFORE, it is on this | 5 day of December, 2019,

ORDERED that Mr. Chu’s Conditions of Release are MODIFIED such that his condition
of no computer use is modified to permit Mr. Chu to take a computerized ServSafe examination

on or about Friday, December 6, zo1g ane it j

the Morn lot a4 A Thee Divectoe 4 Tha Tras a
FURTHER ORDERED that Mr. Chu’s condition of no computer use is modified to

permit Mr, Chu to accept employment at Crunch Fitness and use its internal computer system
for clocking in and out and inputting client information; and
IT IS FURTHER ORDERED that all other conditions of release previously ordered shall

remain in full force and effect.

provided Thest Defendant shall not have

wlewachewn wits ae Minor except an or
cheuce one he a
“ vi paid and ‘tov Than

 
 

provided wet The
ONO LA.HAMMER Croach infevaal
UNITED STATES MAGISTRATE JUDGE, ba sys bev

re Wo Me Taletuek

ACCESS, lich ae \wied

Gee aces | Vert hy
